U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5140.41
DATE:
April 10, 2015

Civil Contempt of Court Commitments
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE
§ 522.10 Purpose.
(a) This subpart describes the procedures for federal civil contempt of court
commitments (civil contempt commitments) referred to the Bureau of Prisons
(Bureau). These cases are not commitments to the custody of the Attorney
General for service of terms of imprisonment following criminal convictions.
(b) We cooperate with the federal courts to implement civil contempt
commitments by making our facilities and resources available. When we receive
notification from the federal court that the reason for the civil contempt
commitment has ended or that the inmate is to be released for any other reason,
we will terminate the inmate’s civil contempt commitment.

Federal Regulations from 28 CFR are in this type.
Implementing instructions are in regular type.

a. Summary of Changes
Policy Rescinded
P5140.38
Civil Contempt of Court Commitments (7/1/04)
This Program Statement and rules have been revised to include relevant D.C. Code provisions
regarding civil contempt commitments and to clarify existing rule provisions. Rules relating
solely to internal agency practices and procedures were removed.
b. Program Objective. The expected result of this program is:
Inmates confined as a result of civil contempt will be managed in accordance with standard
correctional practices.
c. MCC/MDC/FDC/FTC Application. Procedures in this Program Statement apply to pretrial
and holdover inmates, as indicated in subsequent sections.
d. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or
appropriate arrangements.
2. CIVIL CONTEMPT OF COURT STATUTES
There are two civil contempt statutes.
a. Title 28, U.S.C., § 1826 provides:
“Whenever a witness in any proceeding before or ancillary to any court or grand jury of the
United States refuses without just cause shown to comply with an order of the court to testify or
provide other information, including any book, paper, document, record, recording or other
material, the court, upon such refusal, or when such refusal is duly brought to its attention, may
summarily order his confinement at a suitable place until such time as the witness is willing to
give such testimony or provide such information. No period of such confinement shall exceed the
life of–
(1) the court proceeding, or
(2) the term of the grand jury, including extensions, before which such refusal to comply with the
court order occurred, but in no event shall such confinement exceed eighteen months.”

P5140.41

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

A civil contempt commitment under this section may end in any one of the following four ways;
the actual manner dependent upon which circumstance occurs first.
■
■
■
■

The person purges him-/herself of contempt by cooperating with the court.
The court proceedings terminate.
The period of imprisonment (not to exceed 18 months) expires.
The term of the grand jury expires.

b. Title 18 U.S.C. § 401 provides:
“A court of the United States shall have power to punish by fine or imprisonment, or both, at its
discretion, such contempt of its authority, and none other, as–
(1) Misbehavior of any person in its presence or so near thereto as to obstruct the administration
of justice;
(2) Misbehavior of any of its officers in their official transactions;
(3) Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.”
A civil contempt commitment under this section is under the sole jurisdiction of the court and
has no time limit. The commitment will not terminate until the inmate purges himself or herself
of the contempt or until the court orders the commitment terminated.
3. PLACEMENT IN BUREAU CUSTODY
§ 522.11 Civil contempt commitments.
Inmates can come into Bureau custody for civil contempt commitments in two
ways:
(a) The U.S. Marshals Service may request a designation from the Bureau for a
civil contempt commitment if local jails are not suitable due to medical, security
or other reasons; or
(b) The committing court may specify a Bureau institution as the place of
incarceration in its contempt order. We will designate the facility specified in the
court order unless there is a reason for not placing the inmate in that facility.

P5140.41

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

A Bureau institution may be designated after the U.S. Marshals Service (USMS) has exhausted
all its resources.
Receiving and discharge procedures for an inmate serving only a civil contempt commitment
will be consistent with their prisoner status. (Refer to Section 6 of this Program Statement.)
4. INMATES WITH CIVIL CONTEMPT COMMITMENTS AND U.S. OR D.C. CODE
SENTENCES
§ 522.12 Relationship between existing criminal sentences imposed under the
U.S. or D.C. Code and new civil contempt commitment orders.
If a criminal sentence imposed under the U.S. Code or D.C. Code exists when a
civil contempt commitment is ordered, we delay or suspend credit towards
service of the criminal sentence for the duration of the civil contempt
commitment, unless the committing judge orders otherwise.
5. INMATES WITH CIVIL CONTEMPT COMMITMENTS WHEN A U.S. OR D.C.
CODE SENTENCE IS IMPOSED
§ 522.13 Relationship between existing civil contempt commitment orders and
new criminal sentences imposed under the U.S. or D.C. Code.
(a) Except as stated in (b), if a civil contempt commitment order is in effect when
a criminal sentence of imprisonment is imposed under U.S. or D.C. Code, the
criminal sentence runs consecutively to the commitment order, unless the
sentencing judge orders otherwise.
(b) For federal criminal sentences imposed for offenses committed before
November 1, 1987, under 18 U.S.C. Chapter 227: If a civil contempt commitment
order is in effect when a criminal sentence of imprisonment is imposed, the
criminal sentence runs concurrent with the commitment order, unless the
sentencing judge orders otherwise.
6. MANAGING INMATES WITH CIVIL CONTEMPT COMMITMENTS
§ 522.14 Inmates serving civil contempt commitments.
We treat inmates serving civil contempt commitments in Bureau institutions the
same as pretrial inmates. If an inmate is serving a civil contempt commitment

P5140.41

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

and a concurrent criminal sentence, we treat the inmate the same as a person
serving a criminal sentence.
Inmates charged solely with misdemeanor offenses, or detainees committed for civil contempt,
or held as material witnesses, are not visually searched unless there is reasonable suspicion the
inmate or detainee is concealing a weapon or other contraband, or the inmate consents, in
writing, to being visually searched. See the Program Statement Receiving and Discharge
Manual for detailed procedures concerning visual searches of this group of detainees.
7. GOOD TIME CREDITS
§ 522.15 No good time credits for inmates serving only civil contempt
commitments.
While serving only the civil contempt commitment, an inmate is not entitled to
good time sentence credit.
8. MONITORING CASE STATUS
On the inmate’s arrival, institution staff will review the status of all civil contempt cases with the
appropriate U.S. Marshal, to include:
■ The status of criminal sentences being served when the citation for civil contempt occurs; or
■ The release date status of prisoners held solely for civil contempt.
9. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association (ACA), Adult Correctional Institutions Standards, 4th
Edition: 4-4097.
■ American Correctional Association (ACA), Administration of Correctional Agencies
Standards, 2nd Edition: 2-CO-1E-05.
REFERENCES
Program Statements
P5140.40
Transfer of Offenders to or From Foreign Countries (8/4/11)
P5800.18
Receiving and Discharge Manual (8/12/14)
P5880.28
Sentence Computation Manual (CCCA of 1984) (7/20/99)
P5880.30
Sentence Computation Manual (Old Law, Pre-CCCA of 1984) (7/16/93)

P5140.41

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

P5880.33
P7331.04

District of Columbia Sentence Computation Manual (7/9/10)
Pretrial Inmates (1/31/03)

Federal Regulations
Rules cited in this Program Statement are contained in 28 CFR 522.10-15.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5140.41

4/10/2015

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

